DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17270834 filed on February 23rd, 2021 in which claims 1-22 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 02/23/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Der Zwan (US Pub. Nº 2013/0100207).

8.	Regarding independent claim 1: Van Der Zwan disclosed a printhead assembly guidance and positioning system, comprising: 
 	(a) a printing apparatus ([0042], line 1; also see Fig. 1, reference 1) with a printing platform (Fig. 1, reference 5) over which a movable printing module may extend (Fig. 1, reference 4), said printing module including a printhead assembly (See Fig. 7); 
 	(b) a first end portion of said printhead assembly carrying a first guide member which is capable of positionally mating with a fixed alignment member mounted on said printing apparatus ([0054], lines 1-2; the guides (48, 49) on the lower end of the printing module 4 are fixedly aligned with the catch wedges (46, 47) on the printing apparatus 1); 
 	(c) a second end portion of said printhead assembly carrying a second guide member which is capable of positionally mating with an adjustable alignment member mounted on said printing apparatus ([0047], lines 7-8 and [0048], lines 1-8; on the upper end, the open ball socket bearings 30 and 31 of the adjustable rail 14 are connected to the printing module 4); 
 	(d) said guide members and said alignment members being compliantly associated to guide and position said printhead assembly into a precise location over said printing platform ([0047], lines 1-2; [0049], lines 1-2 and [0051], lines 1-5); and 
 	(e) said second guide member being comprised of a pair of guide blocks, each of which mates with an associated said adjustable alignment member to facilitate adjustment of said printhead assembly in multiple directions ([0047], lines 1-2 for alignment in the transverse direction 8; [0049], lines 1-2 for alignment in the vertical direction 16; and [0051], lines 1-5 for alignment in the running direction 7).

9.	Regarding claim 2: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, wherein at least some of said guide members have generally V-shaped portions which are adapted to mate with their associated said alignment members (Fig. 2, the wedge shafts (48, 49) have V-shaped portions which are adapted to mate with the catch wedges (46, 47)).

10.	Regarding claim 3: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, wherein at least some of said alignment members have generally spherically- shaped portions which are adapted to mate with their associated said guide members ([0047], lines 1-2; Fig. 1, references 30 and 31 are ball socket bearings).

11.	Regarding claim 4: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, wherein said guide members have generally V-shaped portions which are adapted to mate with generally spherically-shaped portions of their associated said alignment members ([0059], lines 5-7; also see Fig. 2, reference 57 is a ball pivot joint).

12.	Regarding claim 5: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, wherein said fixed alignment member is constructed to facilitate pivotal movement of said first guide member thereabout ([0054], lines 1-3).

13.	Regarding claim 6: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, wherein said printhead assembly is carried by a movable subassembly ([0049], line 2; also see Fig. 6, reference 14) within said printing module for transition between a printing position and a non-printing position spaced from said printing position ([0047], lines 1-2; also see Fig. 6).

14.	Regarding claim 7: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 6, wherein said adjustable alignment members and said guide members enable pivotal and transitional movement of said printhead assembly relative to said fixed alignment member, thereby facilitating positional adjustment of said printhead assembly in multiple directions relative to said printing platform ([0047], lines 1-2 for alignment in the transverse direction 8; [0049], lines 1-2 for alignment in the vertical direction 16; and [0051], lines 1-5 for alignment in the running direction 7).

15.	Regarding claim 8: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, wherein said alignment members and said guide members enable pivotal and transitional movement of said printhead assembly in a plane extending across said printing platform ([0047], lines 1-2 for alignment in the transverse direction 8 and [0051], lines 1-5 for alignment in the running direction 7).

16.	Regarding claim 9: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, wherein said printhead assembly is connected to a remainder of said printing module through a flexible coupling mechanism ([0049], line 2; also see Fig. 6, reference 14).

17.	Regarding claim 11: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, including a plurality of said printing modules (Fig. 1, the plurality of printing modules 4), wherein said alignment members associated with said printhead assembly of each of said printing modules is carried on a separate printhead alignment fixture which extends over said printing platform (See Figs. 1 and 6; each printing module 4 has its own associated alignment members).

18.	Regarding claim 12: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 1, including a plurality of said printing modules (Fig. 1, the plurality of printing modules 4), wherein said printhead assembly of each of said printing modules carries a set of said first and said second guide members which are adapted to mate with a set of associated said fixed and adjustable alignment members affixed to said printing apparatus (See Figs. 1 and 6; each printing module 4 carries a set of said first and said second guide members which are adapted to mate with a set of associated said fixed and adjustable alignment members affixed to said printing apparatus).

19.	Claims 13-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Der Zwan (US Pub. Nº 2013/0100207).

20.	Regarding independent claim 13: Van Der Zwan disclosed a printhead assembly guidance and positioning system, comprising:
 	(a) a printing apparatus ([0042], line 1; also see Fig. 1, reference 1) with a printing platform (Fig. 1, reference 5);
 	(b) a plurality of printing modules (Fig. 1, references 4), each printing module being movable between a printing position over said printing platform and a retracted non-printing position away from said printing platform, and each of said printing modules including a flexibly mounted printhead assembly having opposite end portions, said printhead assembly being carried by a movable subassembly within said printing module for transition between a printing position and a non-printing position spaced from said printing position ([0047], lines 1-2; also see Fig. 6);
 	(c) one of said end portions of said printhead assembly for each of said printing modules carrying a first guide member which is capable of positionally mating with a fixed alignment member mounted on said printing apparatus ([0054], lines 1-2; the guides (48, 49) on the lower end of the printing module 4 are fixedly aligned with the catch wedges (46, 47) on the printing apparatus 1);
 	(d) the other of said end portions of said printhead assembly for each of said printing modules carrying a second guide member which is capable of positionally mating with an adjustable alignment member mounted on said printing apparatus ([0047], lines 7-8 and [0048], lines 1-8; on the upper end, the open ball socket bearings 30 and 31 of the adjustable rail 14 are connected to the printing module 4); and
 	(e) said guide members and said alignment members associated with each of said printing modules being configured to compliantly guide and position its respective said printhead assembly into a precise location relative to said printing platform and other said printing modules ([0047], lines 1-2; [0049], lines 1-2 and [0051], lines 1-5).

21.	Regarding claim 14: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 13, wherein said fixed alignment member associated with said printhead assembly of each of said printing modules is constructed to facilitate pivotal movement of said first guide member on such said printhead assembly thereabout ([0054], lines 1-3).

22.	Regarding claim 15: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 13, wherein said second guide member that is carried by said printhead assembly of each of said printing modules is comprised of a pair of guide blocks, each of which mates with an associated said adjustable alignment member affixed to said printing apparatus (Fig. 1, the open ball socket bearings 30 and 31 associated with the adjustment rail 14).

23.	Regarding claim 16: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 13, wherein said alignment members and said guide members associated with each of said printing modules enables pivotal and transitional movement of said printhead assembly of each of said printing modules in a plane extending across said printing platform ([0047], lines 1-2 for alignment in the transverse direction 8 and [0051], lines 1-5 for alignment in the running direction 7).

24.	Regarding claim 17: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 13, wherein said guide members have generally V-shaped portions which are adapted to mate with generally spherically-shaped portions of their associated said alignment members ([0059], lines 5-7; also see Fig. 2, reference 57 is a ball pivot joint).

25.	Claims 18-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Der Zwan (US Pub. Nº 2013/0100207).

26.	Regarding independent claim 18: Van Der Zwan disclosed a printhead assembly guidance and positioning system, comprising:
 	(a) a printing apparatus ([0042], line 1; also see Fig. 1, reference 1) with a printing platform (Fig. 1, reference 5);
 	(b) a printing module (Fig. 1, reference 4) including a printhead assembly (see Fig. 7), said printing module being connected to said printing apparatus and being movable between a printing position where said printhead assembly is positioned over said printing platform and a retracted non-printing position where said printhead assembly is positioned away from said printing platform ([0047], lines 1-2; also see Fig. 6);
 	(b) a first boundary portion of said printhead assembly carrying a first generally V-shaped guide member which is capable of positionally mating with a fixed alignment member mounted on said printing apparatus ([0054], lines 1-2; the guides (48, 49) on the lower end of the printing module 4 are fixedly aligned with the catch wedges (46, 47) on the printing apparatus 1; also Fig. 2, the wedge shafts (48, 49) have V-shaped portions which are adapted to mate with the catch wedges (46, 47));
 	(c) a second boundary portion of said printhead assembly carrying a pair of second generally V-shaped guide members which are each capable of positionally mating with an adjustable alignment member mounted on said printing apparatus ([0047], lines 7-8 and [0048], lines 1-8; on the upper end, the open ball socket bearings 30 and 31 of the adjustable rail 14 are connected to the printing module 4; also [0059], lines 5-7; also see Fig. 2, reference 57 is a ball pivot joint); and
 	(d) said guide members and said alignment members being compliantly associated to guide and position said printhead assembly into a precise location over said printing platform upon moving said printhead assembly into said printing position ([0047], lines 1-2; [0049], lines 1-2 and [0051], lines 1-5).

27.	Regarding claim 19: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 18, wherein said alignment members include bulbous portions which mate with said V-shaped guide members to facilitate transitional movement of said printhead assembly in a plane extending across said printing platform ([0059], lines 5-7; also see Fig. 2, reference 57 is a ball pivot joint), and positional adjustment of said printhead assembly in multiple directions relative to said printing platform ([0047], lines 1-2 for alignment in the transverse direction 8; [0049], lines 1-2 for alignment in the vertical direction 16; and [0051], lines 1-5 for alignment in the running direction 7).

28.	Regarding claim 20: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 18, wherein said printing platform is constructed to support a printable web passing below said printhead assembly ([0016], lines 1-2), and said adjustable alignment members are constructed to enable fine positional adjustment of said printing assembly in both a down-web and a cross-web direction ([0049], lines 1-2 for alignment in the vertical direction 16 and [0047], lines 1-2 for alignment in the transverse direction 8).

29.	Regarding claim 21: Van Der Zwan disclosed the printhead assembly guidance and positioning system of Claim 148, wherein said printing assembly is connected to a remainder of said printing module through a flexible coupling mechanism ([0047], lines 1-2; also see Fig. 6, reference 14).

Allowable Subject Matter
30.	Claims 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
31.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

32. 	U.S. Patent application publication number 2017/0282614 to Lutz et al. disclosed a similar invention in Figs. 1 and 2.

33. 	WIPO Patent application publication number 2016/102000 to Gearing-Thomas also disclosed a similar invention in Figs. 2 and 4.

34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
35.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
36.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
37.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853